Citation Nr: 0502900	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, to include allergies and conjunctivitis.

2. Entitlement to service connection for a skin disorder, to 
include eczema and skin allergies.

3.  Entitlement to service connection for a disorder 
manifested by left hand numbness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1987.  The veteran had a second period of active 
service from July 1989 to June 2001; however, the second 
period of active service has not been fully verified.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision the Department of 
Veterans Affairs (VA) Regional office in Wichita, Kansas 
(RO).

In June 2003, the veteran submitted a written statement which 
appears to be a claim for entitlement to increased rating for 
his service-connected bilateral knee disorders and his 
service-connected bronchial asthma.  These issues have not 
been adjudicated by the RO and are not properly before the 
Board at this time.  They are referred to the RO for action 
deemed appropriate.  

The issues involving of entitlement to service connection are 
addressed in the Remand portion of the decision below; they 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder, to 
include conjunctivitis, in May 1987.  The veteran was 
notified of this decision in June 1987 but did not file an 
appeal. 

2.  Additional service medical records dated October 1996 
reveal that the veteran was treated for allergic 
conjunctivitis.  

3.  The evidence received since the May 1987 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1987 decision of the of the RO denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 4005(c) (West 1982).

2.  Evidence received since the May 1987 RO rating decision 
denying service connection for conjunctivitis is new and 
material, and the veteran's claim for service connection for 
an eye disorder is reopened.  38 U.S.C.A. § 7104 (West 1991); 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VCAA now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  This includes 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA which is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, as the Board is reopening the 
claim of entitlement to service connection for an eye 
disorder, to include allergies and conjunctivitis, based on 
new and material evidence, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the April 2002 rating decision currently on appeal, the 
addressed the issue of entitlement to service connection for 
an eye disorder on the merits.  However, the 


Board notes that the RO had previously denied entitlement to 
service connection for an eye disorder in a May 1987 rating 
decision.  As a result, the initial issue that must be 
adjudicated by the Board in this matter is whether the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for an eye disorder.  The fact 
that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim for 
entitlement to service connection for an eye disorder was 
filed in February 2001, which is prior to that date.  
Therefore, the amended regulation does not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final 


disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  See Evans, 9 Vet. App. at 
285.  

In this case, the RO denied entitlement to service connection 
for an eye disorder, to include conjunctivitis, in May 1987 
and notified the veteran of the decision in June 1987.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 U.S.C.A. § 7105(c) 
(West 2002).   

The matter under consideration in this case is whether the 
veteran incurred an eye disorder during active service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the May 1987 RO rating 
Board decision on the merits which is relevant to, and 
probative of, this matter under consideration.

In this case, the evidence submitted since the May 1987 RO 
rating decision includes the service medical records from the 
veteran's second period of active military service which was 
from July 1989 to June 2001.  The Board concludes that this 
evidence is new because it was not before the RO when it 
denied service connection for an eye disorder in May 1987.  
This evidence is also "material" because it contains 
medical records showing that the veteran was treated for 
allergic conjunctivitis during his second period of service.  
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board also notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 

Based on the applicable law, regulations, and court 
decisions, the additional evidence received since the May 
1987 RO rating decision is new and material and provides the 
required evidentiary basis to reopen the veteran's claim.  
The veteran's claim for entitlement to service connection for 
an eye disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an eye disorder, to 
include conjunctivitis, is reopened; to this extent only the 
claim is allowed.


REMAND

Initially, the Board notes that the veteran's second period 
of active service in the Air Force from July 1989 to June 
2001 has not been fully verified.  While the RO did obtain 
the veteran's service medical records for this period of 
time, the record does not show that verification of the exact 
dates of service has been obtained.  This must be done.  

Review of the service medical records reveals that the 
veteran was treated for allergic conjunctivitis, contact 
dermatitis, and eczema.  The veteran also reported complaints 
of left hand numbness during service.  

In October 2001, a series of VA Compensation and Pension 
examinations of the veteran were conducted in conjunction 
with his claims for entitlement to service connection.  The 
skin examination did not note current skin symptoms, but the 
veteran reported having continued flare-ups of skin rash 
monthly.  The eye examination was essentially normal but did 
identify a history of allergic conjunctivitis.  The 
examination report mentioned that the veteran was taking an 
medication for the disorder; however it is unclear if the 
veteran was currently taking the medication.  The neurologic 
examination suspected that the veteran had carpel tunnel 
syndrome and recommend further testing to confirm the 
diagnosis.  The testing was never conducted.  Finally, and 
most importantly, the veteran's claims file was not provided 
to the physicians conducting the examinations.  As such, the 
medical evidence obtained from all of these examinations is 
inadequate and further examination is necessary.  The Court 
has held that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   

Accordingly, the case is remanded for the following 
development:

1.  The RO should request verification of 
the veteran's second period of service 
from July 1989 to June 2001 with the 
National Personnel Records Center or 
other appropriate authority.  A copy of 
the veteran's DD 214 for this period of 
service should also be requested.  All 
information obtained should be made part 
of the file.  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service.  Specifically, any medical 
records showing treatment for the 
veteran's claimed skin and eye disorders 
should be obtained.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

3.  The veteran should be accorded the 
appropriate VA examination for eye 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the eye disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
specifically requested to indicate if any 
medication used by the veteran to treat 
his allergic conjunctivitis is a 
prescribed or over the counter medication 
and if it is being taken in a preventative 
manner.  The physician is also requested 
to indicate if any current conjunctivitis 
or eye disorder is a chronic disorder that 
is related to, or caused by the allergic 
conjunctivitis treated during service, and 
whether any current conjunctivitis a 
continuation of the disorder treated 
during service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination and 
complete rationale for all conclusions 
reached should be provided.

4.  The veteran should be accorded the 
appropriate VA examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the skin disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran is 
prescribed medication to treat flare-ups 
of skin disorders.  The examiner is 
requested to render an etiology opinion 
for any current skin disorder identified.  
Specifically, the examiner must provide an 
opinion as to whether any current skin 
disorder is a chronic skin disorder 
related to, caused by, or a continuation 
of the skin disorders treated during the 
veteran's two periods of military service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination for his 
complaints of numbness of the left hand.  
The report of examination should include a 
detailed account of all neurologic 
manifestations involving the left hand.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, if testing is 
indicated to confirm a diagnosis, such as 
carpal tunnel syndrome, then the testing 
must be conducted.  The examiner is 
requested to indicate if any current left 
hand disorder is related to the veteran's 
complaints of left hand numbness during 
service in February 2001 and found on VA 
neurological examination in October 2001.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran is hereby notified that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


